One W. Bank, FSB v Vanderhorst (2015 NY Slip Op 06793)





One W. Bank, FSB v Vanderhorst


2015 NY Slip Op 06793


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2014-04998
 (Index No. 30294/09)

[*1]One West Bank, FSB, respondent, 
vDonna Vanderhorst, also known as Donna M. Vanderhorst, also known as Donna Rodriguez, also known as Donna M. Rodriguez, appellant, et al., defendants.


Law Office of Peter A. Hurwitz, PLLC, New City, N.Y., for appellant.
Hinshaw & Culbertson LLP, New York, N.Y. (Benjamin Noren and Schuyler B. Kraus of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Donna Vanderhorst, also known as Donna M. Vanderhorst, also known as Donna Rodriguez, also known as Donna M. Rodriguez, appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Walker, J.), entered March 26, 2014, as granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against her and an order of reference.
ORDERED that the order is affirmed insofar as appealed from, with costs.
In opposition to the plaintiff's prima facie showing of entitlement to judgment as a matter of law, the appellant failed to raise a triable issue of fact. The appellant waived the issue of standing by failing to raise that issue in a pre-answer motion to dismiss the complaint, or in her answer (see Deutsche Bank Natl. Trust Co. v Islar, 122 AD3d 566; Robinson v Plaro Estates, Inc., 119 AD3d 542).
The appellant's remaining contentions are without merit or not properly before this Court.
Accordingly, the Supreme Court properly granted that branch of the plaintiff's motion which was for summary judgment on the complaint insofar as asserted against the appellant and an order of reference.
LEVENTHAL, J.P., MILLER, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court